          Case 2:17-cv-00350-MV-GBW Document 370 Filed 08/24/20 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

LINDSAY O’BRIEN QUARRIE,

          Plaintiff,

v.                                                        Civ. No. 17-350 MV/GBW

STEPHEN WELLS, et al.,

          Defendants.

    ORDER GRANTING EXTENSION OF PRETRIAL DEADLINES AND
GRANTING LEAVE TO CONDUCT REMOTE DEPOSITION OF MS. MERRIFIELD

          THIS MATTER comes before the Court on Defendants’ Motion for Extension of

Time of the Deadlines to Conduct Expert Depositions and to File Pretrial Motions

Addressing Expert Testimony, for Leave to Conduct the Deposition of Out of State

Witness by Remote Means, and for an Expedited Briefing Schedule (doc. 350) and

Plaintiff’s Motion for Extension of Deposition and Pretrial Motions Deadlines and for

Expedited Briefing Schedule (doc. 354). Having reviewed the Motions and the attendant

briefing (docs. 358, 360, 363, 366), the Court will GRANT both Motions.

     I.      Remote Deposition of Ms. Merrifield

          The question of remote depositions first arose in this case on December 6, 2019,

well before the COVID-19 pandemic. Doc. 204. The Court denied Plaintiff’s request to

conduct remote depositions due to the complex nature of the witnesses’ testimony and

Plaintiff’s lack of experience in conducting depositions. Doc. 231. Plaintiff next sought
      Case 2:17-cv-00350-MV-GBW Document 370 Filed 08/24/20 Page 2 of 6



leave to conduct remote depositions on March 16, 2020, in response to COVID-19. Doc.

277. By Order dated April 10, 2020, the Court again denied leave due to Defendants’

continued concerns regarding the complexity of the testimony and Plaintiff’s lack of

experience in conducting depositions. Doc. 297 at 1–3. Although Defendants continued

to oppose remote depositions, they agreed that in-person depositions should be

postponed. Doc. 285. Consequently, the Court extended the deadline for depositions of

all witnesses until August 3, 2020 and the deadline for dispositive pretrial motions until

September 2, 2020. Doc. 297 at 4. The public health crisis was still developing at that

time, and the Court anticipated that further extensions and requests for relief may be

necessary as the situation developed. Id. More than four months later, the public health

crisis is nowhere near resolved. Defendants now seek leave to conduct a remote

deposition of one of Plaintiff’s experts, Ms. Merrifield. 1 Doc. 350 at 4.

        The Federal Rules grant courts the discretion to permit depositions by remote

means. Fed. R. Civ. P. 30(b)(4). Courts “retain substantial discretion to determine the

site of a deposition,” including whether to allow a remote deposition. Alpha Capital

Anstalt v. Real Goods Solar, Inc., 323 F.R.D. 177, 178–79 (S.D.N.Y. 2017). “Courts are

beginning to recognize that a ‘new normal’ has taken hold throughout the country in


1The only request for a remote deposition properly before the Court is that of Ms. Merrifield. In their
“Repsonse” [sic] to Plaintiff’s Motion, Defendants state: “As to Dr. Lopez’s request that the deposition be
conducted by telephone, Defendants do not oppose this request.” Doc. 358 at 4. No request by Dr. Lopez
has been made to the Court, and the Court has received no facts on which to decide such a request. See id.
at n.2 (“Undersigned counsel sought additional, detailed information from Dr. Lopez concerning the
reasons for his self-quarantine. At the time of filing, such information had not been provided.”).

                                                     2
      Case 2:17-cv-00350-MV-GBW Document 370 Filed 08/24/20 Page 3 of 6



the wake of the COVID-19 pandemic that may necessitate the taking of remote

depositions . . . .” In re Broiler Chicken Antitrust Litig., 2020 WL 3469166, at *5 (N.D. Ill.

June 25, 2020). However, whether to permit a remote deposition is a “heavily fact

dependent” inquiry. Id. at *6.

       Because Ms. Merrifield lives in California, Defendants seek leave to conduct her

deposition remotely so that Defendants’ counsel will not be required to quarantine for

fourteen days following out-of-state travel, as mandated by state order. A mandatory

quarantine will interfere with Defendants’ counsel’s ability to attend any of the in-

person depositions pending in this case. In light of the difficulties that the parties have

already experienced with scheduling depositions, ensuring the availability of all parties

is paramount. Plaintiff’s sole argument for disallowing a remote deposition is that

“Defendants should have to do the same” as him. Doc. 360 at 7. However, the concerns

that motivated the Court’s first two refusals to allow remote depositions are not present

here. There is no indication that the deposition of Ms. Merrifield would be too complex

to proceed remotely. Furthermore, it is the Court’s understanding that Plaintiff

regularly travels to New Mexico notwithstanding the mandatory quarantine

requirement. Doc. 204 at 5; doc. 366-1 at 1. The burden on Defendants to travel to

California is much higher than the burden on Plaintiff to travel to New Mexico. The

Court finds good cause to allow the deposition of Ms. Merrifield to proceed remotely.




                                                3
      Case 2:17-cv-00350-MV-GBW Document 370 Filed 08/24/20 Page 4 of 6



   II.       Depositions Deadline

          Defendants seek a 60-day extension of the deposition deadline in order to depose

Plaintiff’s disclosed experts, Ms. Merrifield and Professor Nakotte. Doc. 350 at 3.

Plaintiff opposes any such extension. See doc. 360 at 5. Plaintiff seeks a 60-day extension

of the deposition deadline in order to depose non-party fact witness Dr. Lopez. Doc.

354 at 1. Defendants, while they object to and refute Plaintiff’s basis for the extension,

do not oppose it. See doc. 358 at 1. The Court finds good cause to grant each of these

requests. See Fed. R. Civ. P. 16(b)(4). Therefore, the Court will grant a 60-day extension

to the discovery deadline for the limited purpose of permitting the depositions of Ms.

Merrifield, Professor Nakotte, and Dr. Lopez.

   III.      Dispositive Motion Deadline

          The parties also seek an extension to the substantive motions deadline.

Defendants originally sought only an extension for “motions addressed to proposed

expert testimony” while Plaintiff argued the extension should apply to all substantive

motions. See doc. 350 at 1; doc. 360 at 5-7; see also doc. 354 at 1. In their reply, Defendants

have withdrawn their objection that such an extension be limited. See doc. 366 at 3. The

Court agrees that, given the extension for the three depositions listed above and the lack




                                               4
      Case 2:17-cv-00350-MV-GBW Document 370 Filed 08/24/20 Page 5 of 6



of a trial date, the substantive motions deadline will be extended sixty days for all

purposes.

    IV.      Deadline for Dates of Availability

          The Court is cognizant that the deposition deadline sought by both parties is fast

approaching. In light of the parties’ apparent difficulties in conferring in a timely

manner, the Court finds it prudent to impose a deadline for each party to provide dates

of availability for the other party’s depositions. Defendants have indicated that they

have been in contact with Dr. Lopez to coordinate a time to schedule his deposition.

Doc. 358 at 2–3. Plaintiff has stated that, as of August 12, 2020, he and his expert

witnesses have availability in late September and early October. Doc. 360 at 4; doc. 354

at 5. In reliance on the parties’ representations, the Court trusts that they will have no

difficulty settling on dates for these depositions within a week.

    V.       Conclusion

          IT IS HEREBY ORDERED that the parties’ motions for extensions (docs. 350, 354)

are GRANTED and the discovery deadlines in this case are EXTENDED as follows:

             (1) Fact and expert witness deposition deadline: October 2, 2020;2

             (2) Dispositive pretrial motions deadline: November 1, 2020.




2The Court is aware that several motions concerning depositions are currently pending before the Court.
See docs. 344, 348, 359. To the extent that the Court’s ruling on any of those motions may require an
extended deadline, the Court will set a deadline specific to the deposition at issue.

                                                   5
     Case 2:17-cv-00350-MV-GBW Document 370 Filed 08/24/20 Page 6 of 6



      IT IS FURTHER ORDERED that Defendants are permitted to conduct the

deposition of Ms. Merrifield remotely.

      IT IS FURTHER ORDERED that Plaintiff is required to provide dates of

availability for Ms. Merrifield and Professor Nakotte and Defendants are required to

provide dates of availability for Dr. Lopez no later than August 31, 2020.




                                                _____________________________________
                                                GREGORY B. WORMUTH
                                                UNITED STATES MAGISTRATE JUDGE




                                            6
